Citation Nr: 0604985	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a rating higher than 10 percent for residuals 
of a left knee injury, diagnosed as chondromalacia patella, 
evaluated on the basis of limitation of motion.

Entitlement to a rating higher than 10 percent for residuals 
of a left knee injury, separately evaluated on the basis of 
instability of the medial collateral ligament.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1984 to 
January 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for a rating 
higher than 10 percent for chondromalacia patella, left knee, 
evaluated on the basis of limitation of motion.

In his June 2003 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board.  This type of hearing is often called a 
travel Board hearing.  He then requested a hearing before a 
local Decision Review Officer (DRO).  The RO tried to provide 
the DRO hearing, but the veteran either cancelled or failed 
to appear for the hearings that were scheduled.  Then in 
response to a December 2005 hearing clarification form, he 
stated that he no longer wanted any type of hearing.  So the 
requests for travel Board and DRO hearings are deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2005).

In a December 2003 rating decision, the RO granted a separate 
10 percent rating for the veteran's left knee condition, on 
the basis of instability of the medial collateral ligament, 
effective from July 29, 2003.  This award of a separate 
rating represented an increase in the overall level of 
disability compensation awarded for his residuals of a left 
knee injury.  Since, however, he has not received the highest 
available rating or stated he is content with the disability 
rating he received, he is presumed to be seeking an even 
higher schedular rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  




FINDINGS OF FACT

1.	The veteran has been provided with a thorough and detailed 
explanation of the evidence needed to substantiate his claims 
for higher ratings for the residuals of a left knee injury, 
including whose responsibility - his or VA's, it was to 
obtain supporting evidence.  Moreover, all relevant evidence 
necessary for a fair disposition of these claims has been 
obtained.

2.	At worst, the veteran has flexion in his left knee limited 
to 90 degrees and extension to 10 degrees, following 
repetitive motion testing, as well as consideration of the 
effects of pain on his range of motion.  

3.	The other impairment in this knee, including instability, 
is no more than slight.


CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 10 
percent for residuals of a left knee injury, diagnosed as 
chondromalacia patella, evaluated on the basis of limitation 
of motion.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260 
and 5261 (2005).

2.	The criteria are not met for a rating higher than 10 
percent for residuals of a left knee injury, evaluated on the 
basis of instability of the medial collateral ligament.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5257 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In furtherance of VA's duty to notify a claimant as to the 
relevant procedures for the evidentiary development of his 
claims, the RO has issued notice letters to the veteran dated 
in July 2002 and July 2003.  In its July 2002 letter, the RO 
notified the veteran with regard to the information and 
evidence needed to substantiate his claim for an increased 
rating for a left knee condition that was not already of 
record (the only claim for increase that was then under 
consideration involved the veteran's service-connected 
chondromalacia patella).  Additionally, that correspondence 
described what evidence the claimant was expected to provide, 
and that which VA would attempt to provide on his behalf, 
including notifying the veteran that he was scheduled for an 
upcoming medical examination at a VA medical facility.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The July 2003 letter sent to ensure compliance with the VCAA, 
also pertained to the matter of a higher rating for 
chondromalacia patella of the left knee.  The above letter 
again informed the veteran of the additional evidence needed 
to substantiate his claim, as well as the mutual obligation 
between VA and himself for obtaining evidence that was 
pertinent to the disposition of the claim.  

While the above letters did not specifically include 
reference to the additional claim for a rating higher than 10 
percent for the residuals of a left knee injury, due to 
instability of the medial collateral ligament, the Board 
nonetheless finds that this correspondence provided more than 
sufficient notice with regard to that claim.  In particular, 
the July 2002 correspondence concerned the general issue of a 
higher rating for a left knee condition, and thus can be 
reasonably interpreted to encompass the matter of a separate 
rating assigned for disability affecting this same region, 
with the only difference being due to instability rather than 
limited motion.      

The additional relevant notice documents that pertain to both 
of the veteran's claims include the May 2003 statement of the 
case (SOC), and December 2003 supplemental SOC (SSOC), which 
informed him of the pertinent criteria for the evaluation of 
musculoskeletal disabilities affecting the knee.  The May 
2003 SOC also included citation to 38 C.F.R. § 3.159, the 
regulation that sets forth the procedures by which VA will 
assist a claimant in the development of a claim for 
compensation benefits.  

Based upon the these documents, the first three notice 
requirements outlined in     38 C.F.R. § 3.159(b)(1) and 
Pelegrini II have clearly been fulfilled.  That 
notwithstanding, neither of the above-referenced letters 
includes the specific language of the fourth and final 
"element" of VCAA notice mentioned above.  
In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the July 2002 and July 2003 VCAA letters did 
not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claims.  The July 2003 VCAA letter 
requested that the veteran inform the RO about any 
additional information or evidence that he wanted it to 
attempt to obtain on his behalf.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).


Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

Regarding the veteran's claim for a higher rating for a left 
knee disability on the basis of instability of the medial 
collateral ligament, both the July 2002 and July 2003 notice 
letters were issued to the veteran in advance of the 
December 2003 rating decision representing the RO's initial 
adjudication of that claim.  So both letters may be 
considered timely under the legal criteria set forth above 
as to that claim.  In reference to the veteran's claim for 
increase on the basis of limitation of motion (the claim for 
which he originally perfected an appeal), the initial July 
2002 letter may be considered timely, since it was received 
prior to the August 2002 rating decision concerning that 
claim -- however, the VCAA letter dated in July 2003 would 
not meet the definition of timely notice as to that issue.  
See    Pelegrini II, 18 Vet. App. at 119-20.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R.    § 3.159(b)(1).  That 
notwithstanding, there has not been any resulting 
prejudicial effect upon the appropriate evidentiary 
development of the veteran's claim.  Following the issuance 
of the July 2003 letter, the veteran had ample opportunity 
to submit further evidence and/or argument in support of his 
claim for increase involving limitation of motion, prior to 
the RO's issuance of the December 2003 SSOC, and the January 
18, 2006 certification of this case to the Board.  He has 
not since provided any further evidence or correspondence to 
the RO in support of his claim.   

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Furthermore, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
the matters on appeal.  In this respect, the RO has arranged 
for the veteran to undergo numerous VA examinations, 
including a November 2003 orthopedic evaluation for left knee 
range of motion findings that included consideration any 
additional limitation upon range of motion due to functional 
loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
veteran himself has submitted treatment records from D. 
Baker, a private physician, dated from February to May 2002, 
and numerous personal statements.  Also, while the veteran at 
the time he filed his June 2003 substantive appeal (by way of 
a VA Form 9) originally requested both a travel Board hearing 
and a DRO hearing, as previously explained, he has since 
withdrawn his outstanding request for any type of hearing.  
38 C.F.R. §§ 20.700(a); 20.702(e).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Background

In its March 1987 rating decision, the RO granted service 
connection for chondromalacia patella, left knee, and 
assigned an initial noncompensable rating, effective from 
January 23, 1987.  

Pursuant to a July 1992 decision, the RO granted a higher 
rating of 10 percent on the basis of limitation of motion, 
effective from July 18, 1991.  

In a statement received in May 2002, the veteran filed a 
claim for increase for his left knee condition.

Treatment records from D. Baker, a private physician, dated 
from February to    May 2002, indicate that in February 2002 
the veteran presented with complaints of left knee pain and 
discomfort.  The physician's initial impression was 
questionable lateral compartment osteoarthritis and 
questionable medial compartment osteochondritis dissecans.  
On evaluation again in March 2002, the veteran demonstrated 
lateral joint line tenderness and pain with McMurray's and 
Apley's, but no frank catching.  Review of an MRI revealed 
either postoperative changes or a new tear.  The impression 
was early lateral compartment osteoarthritis secondary to 
lateral meniscal tear versus retear of lateral meniscus.  In 
April 2002, the veteran underwent an arthroscopic partial 
lateral meniscectomy.  

On VA examination of the joints in August 2002, the veteran 
reported that he had sustained a left knee injury in 1987 
which had required arthroscopic surgery 
2-3 months later for a lateral meniscus tear.  Following 
arthroscopy, the veteran's knee pain improved for some time, 
but the condition returned and he underwent a second 
procedure to clean out the cartilage.  The veteran previously 
had a job as a forklift driver and recently worked in a 
factory making glasses, and had experienced few occupational 
related problems until 2001 when the left knee pain had 
increased.  He complained of increased pain with prolonged 
standing at his place of employment.  Following his most 
recent arthoscopy in April 2002, he underwent physical 
therapy for six months and was given a Donjoy brace to wear 
on the left side.  He stated that he still felt dull pain in 
the knee joint with distant ambulation.  He reported that the 
pain was in the range of 7-8 on a scale of 1 to 10.  There 
was some swelling following a half hour of standing or 
walking, and stiffness with prolonged standing.   

A physical examination showed that the veteran ambulated with 
a mild antalgic gait on the left side, with a Donjoy brace 
for short and long distance ambulation.  There was a 10 by 
0.5-cm healed scar on the lateral aspect of the left knee 
from a previous knee surgery.  There were two small scars, 
one at the upper medial from a prior arthroscopy.  The 
veteran was capable of painless active range of motion of 
flexion to 90 degrees, and extension to 10 degrees.  With 
respect to passive range of motion, he demonstrated flexion 
to 120 degrees, and extension to 5 degrees, but with 
complaints of discomfort.  There was no apparent mediolateral 
instability on a valgus/varus stress test.  Drawer sign was 
negative.  Deep tendon reflexes were +2, equal to the right 
side.  Sensation was normal, except for a hyposensitive scar 
and hyposensitivity at the lateral aspect.  There was mild 
discomfort with patella compression and deep palpation of the 
lateral joint line.  A recent left knee x-ray was normal.  
The examiner stated a clinical impression of residual 
arthroscopic partial meniscectomy for recurrent lateral 
meniscus tear.  

The veteran underwent orthopedic examination again in July 
2003.  It was noted with respect to the veteran's medical 
history that he had not worked at all for the past one and 
one-half years because of his knee problems.  He reported 
that he wore an elastic knee brace on the left knee most of 
the time, and stated that this gave him some support.  He 
regularly took various anti-inflammatory medications and 
found that these had not produced much relief.  When the 
veteran walked, he needed to use considerable care in walking 
on uneven ground, as there was a tendency of the knee to 
buckle.  He also needed to be very cautious climbing over low 
obstacles.  Acute flexion of the knee was painful to him.  

Physical examination revealed the veteran walked with a 
minimal left antalgic limp.  He demonstrated range of motion 
in the left knee of flexion to 120 degrees, and extension to 
5 degrees.  By comparison, range of motion in the right knee 
was from 0 to 130 degrees.  There was a slight to moderate, 
but hard crepitation with motion of the left knee, and 
patellar compression was painful.  He had slight to moderate 
valgus instability in the left knee, suggestive of old damage 
to the medial collateral ligament.  There was no cruciate 
instability noted.  The left patella was high-riding, 
approximately one and one-half inches above the right 
patella.  There was tenderness over the left patellar tendon 
in the midline.  He had one-inch atrophy of the left thigh 
compared to the right.  X-rays of the left knee suggested 
patella alta.  The joint surfaces appeared essentially 
intact.  

The impression was patella alta, left, secondary to old 
injury; chondromalacia patella, left knee; and lateral 
meniscus laceration, left knee, treated surgically.  
The examiner further noted that the veteran's claims file had 
been reviewed as part of the examination, and it was his 
belief that the veteran had sustained a rupture of the 
patellar tendon in his 1988 in-service injury.  This 
apparently had healed with patellar lengthening, which 
produced the secondary patella alta and had resulted in a 
chondromalacia patella.  It was further observed that in this 
same injury, the veteran appeared to have done some damage to 
the medial collateral ligament, as there was the slight 
valgus laxity noted on examination.  

An October 2003 RO memorandum reflects the determination that 
further medical findings were needed in addition to those 
provided on examination in July 2003, specifically, 
information concerning whether the veteran had experienced 
any additional loss of range of motion in the left knee due 
to pain, weakness, fatigability or other factors involving 
functional loss.   

In November 2003, the veteran underwent further evaluation by 
a VA physician to ascertain the capacity for left knee motion 
when considered in view of any factors involving functional 
loss.  At that time, the veteran denied flare-ups.  He stated 
that he had chronic pain which he reported was at a level of 
8 out of 10.  It was noted objectively that he had repetitive 
range of motion in the left knee on three occasions of 
flexion to 90 degrees, and extension to 10 degrees, on each 
repetition.  There was crepitus of the knee.  He was wearing 
a left Donjoy knee brace which was removed for the range of 
motion testing.  He was noted to have some increased symptoms 
with damp weather.  In regard to increased loss of range of 
motion due to pain, he lacked the last 10 degrees to fully 
extend the knee and the last 50 degrees to fully flex the 
knee.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

As alluded to, where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

In this case, the RO has evaluated the veteran's service-
connected residuals of a left knee injury, diagnosed as 
chondromalacia patella, at the 10-percent level under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5261, 
for limitation of leg extension.  

The veteran also more recently has received a separate 10 
percent rating for his residuals of a left knee injury, on 
the basis of instability of the medial collateral ligament, 
pursuant to 38 C.F.R. § 4.71a, DC 5257, for other impairment 
of the knee (involving recurrent subluxation or lateral 
instability).    



With respect to the veteran's disability involving limited 
motion of the left knee,    DC 5261 provides that a 
noncompensable rating is warranted when extension is limited 
to 5 degrees.  A 10 percent evaluation requires extension 
limited to 10 degrees, a 20 percent rating requires extension 
limited to 15 degrees, a 30 percent rating requires extension 
limited to 20 degrees, a 40 percent rating is assigned for 
extension limited to 30 degrees, and a maximum 50 percent 
rating is assigned when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

Where there is limitation of motion of the knee that 
condition may also be evaluated under DC 5260, for limitation 
of leg flexion.  Under this diagnostic code, a noncompensable 
(i.e., 0 percent) rating is assigned when flexion is limited 
to 60 degrees.  A 10 percent rating requires flexion limited 
to 45 degrees, a 20 percent rating requires flexion limited 
to 30 degrees, and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Note also that under 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis will be rated on the basis of limitation of motion 
of the specific joint or joints involved -- in this case, the 
rating criteria for limitation of the motion of the knee is 
found at DCs 5260 and 5261, for flexion and extension, 
respectively.  When however, limitation of motion at the 
joint(s) involved is noncompensable, a 10 percent rating is 
warranted nonetheless for each major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added, under this diagnostic code.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Where there is no limitation of motion, but only x-ray 
evidence of involvement of two or more major joints or minor 
joint groups, a 10 percent rating is assigned.  A 20 percent 
rating is assigned where the above is present, but with 
occasional incapacitating exacerbations.



In VAOGPREC 9-04 (September 17, 2004), VA's Office of 
General Counsel determined that flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, while involving limitation of 
motion along the same plane, nonetheless serve different 
functional roles such that they are not duplicative or 
overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of 
knee extension (DC 5261) without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  

Regarding the veteran's separate 10 percent rating on the 
basis of instability of the medial collateral ligament, where 
there is other impairment of the knee, involving recurrent 
subluxation or lateral instability, a 10 percent evaluation 
may be assigned when the resulting disability is slight.  A 
20 percent evaluation will be assigned for moderate 
disability, and 30 percent for severe disability.  38 C.F.R. 
§ 4.71a,  DC 5257.

The Office of General Counsel has held a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
See, too, Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
order for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable, but must at least meet the 
criteria for a 
zero-percent rating.  VAOPGPREC 9-98 (August 14, 1998).  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Id.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001). 



Analysis

A.	Left Knee Range of Motion

In this instance, the veteran's residuals of a left knee 
injury in service have been evaluated on the basis of 
distinct manifestations, involving limited range of motion, 
as well as instability of the medial collateral ligament, 
addressed further below.  With regard to the former 
condition, the RO has assigned a 10 percent disability rating 
under DC 5261 for limitation of extension of the leg.  In 
order for the veteran to obtain the next higher evaluation of 
20 percent under this diagnostic code, the record would have 
to show extension limited to at least 15 degrees.  
See 38 C.F.R. § 4.71, DC 5261.  Moreover, another basis upon 
which a higher schedular rating is potentially available, is 
under DC 5260, which provides for a 10 percent rating where 
leg flexion is limited to at least 45 degrees -- provided 
that limitation of leg flexion were established to this 
degree, a separate 10 rating would be assignable (in addition 
to that for limitation of extension), in accordance with 
VAOGPREC 9-04 (September 17, 2004).

Considering the evidence that addresses the extent of 
limitation of motion in the left knee, which in this case 
consists primarily of the reports of several VA orthopedic 
examinations, the current 10 percent evaluation represents 
the appropriate disability rating.  The report of the August 
2002 examination provides the first basis upon which to 
consider limitation of motion under the applicable rating 
criteria.  At that time, the veteran demonstrated passive 
range of motion of flexion to 120 degrees, and extension to 5 
degrees.  He further demonstrated painless active range of 
motion of flexion to 90 degrees, and extension to 10 degrees.  
These findings do not correspond to any higher rating, based 
on the objective measurements.  

Additionally, the findings obtained on examination do not 
support any higher rating when consideration is afforded to 
the effects of functional loss due to pain or other factors 
that have caused further limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), and 38 C.F.R. §§ 4.40, 
4.45.  The veteran subjectively reported experiencing left 
knee pain at the level of 7-8 on a scale of 1 to 10, and some 
swelling following prolonged standing or walking.  Passive 
range of motion was somewhat constricted by pain and 
discomfort.  The examiner did not indicate the amount of loss 
of mobility due to pain, in terms of exact degrees of motion.  
Nonetheless, the result of functional loss appears to have 
been given due consideration since active range of motion was 
from 10 to 90 degrees, by far the most limited objective 
measurement taken, and it was essentially painless.  
This established the upper limits of the veteran's left knee 
mobility on examination before there was any effect of pain 
upon motion.  Thus, the above examination report is 
consistent with the veteran's 10 percent disability rating.

The remaining orthopedic evaluations in connection with the 
veteran's claim, consisting of a July 2003 VA examination and 
supplemental November 2003 evaluation, for purposes of 
obtaining more recent information concerning his left knee 
condition, provide a portrayal of this condition regarding 
limitation of motion that is substantially similar to that 
noted above.  On examination in July 2003, the veteran was 
capable of left knee flexion to 120 degrees and extension to 
5 degrees.  He also complained of pain on flexion, and 
restrictions on functional capacity when walking.  These 
findings are absent for specific information concerning the 
effects of any functional loss, as required under DeLuca v. 
Brown, 8 Vet. App. at 204-7; however, the record reflects 
that he then underwent a supplemental evaluation only four 
months subsequent to the examination, which included clinical 
findings as to the degree of functional loss expressed in 
terms of additional degrees of loss of motion.  Left knee 
range of motion was flexion to 90 degrees and extension to 10 
degrees, on three separate instances.  It was observed that 
overall range of motion of 10 to 90 degrees was accurate when 
also taking into account pain on motion.  These are the most 
recent range of motion findings of record, so the respective 
information on functional loss that was noted provides a 
sufficient basis for evaluation purposes, even while the 
earlier findings in mid-2003 lacked inclusion of functional 
loss.  The above findings do not correspond to a higher 
rating under DC 5260 or 5261.

Accordingly, the evidence does not provide any basis for a 
higher evaluation than 10 percent for the residuals of a left 
knee injury (diagnosed as chondromalacia patella), evaluated 
due to limitation of motion.    

B.	Left Knee Lateral Instability

The veteran's service-connected residuals of a left knee 
injury, to the extent that instability of the medial 
collateral ligament has been demonstrated, is rated at the 
10-percent level for other impairment of the knee, slight, 
due to recurrent subluxation or lateral instability.  The RO 
has provided for a separate rating in this instance due to 
left knee instability, in addition to that already awarded 
due to arthritis (with restricted range of motion), as 
permitted under the opinion of VA's Office of General Counsel 
at VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
The record must establish the presence of at least moderate 
disability, under which a 20 percent rating may be awarded 
under DC 5257, in order to warrant an increased rating on the 
basis of subluxation and/or lateral instability.

Based upon a review of the competent evidence addressing the 
specific component of the veteran's left knee disability 
under consideration, the Board finds that the current 10 
percent rating remains the appropriate evaluation.  On 
consideration of the private treatment reports from Dr. D. 
Baker, the veteran in March 2002 showed pain on McMurray's 
and Apley's signs, but no indication of catching.  There were 
no further findings noted as to any instability.  The veteran 
underwent VA examination in August 2002, at which time the 
examiner observed there was no apparent mediolateral 
instability on a valgus/varus stress test.  Drawer sign also 
was negative.  Subsequently, on examination again in June 
2003, the veteran demonstrated moderate valgus instability, 
suggestive of old damage to the medial collateral ligament.  
No cruciate instability was noted.  In providing his overall 
diagnosis, the examiner noted some damage to the medial 
collateral ligament, which was manifested by slight valgus 
laxity.  The above findings establish impairment of the left 
knee involving instability to degree of severity that is best 
characterized as no more than slight, and hence, a rating in 
excess of 10 percent is not warranted.     



C.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
However, there is no evidence in this case that the veteran's 
service-connected residuals of a left knee injury (with 
resulting limitation of motion and instability of the medial 
collateral ligament) has caused him marked interference with 
his employment, meaning above and beyond that contemplated by 
his current schedular ratings.  While he reported on 
examination in July 2003 that he had not worked for the past 
one and one-half years because of knee problems, there is no 
indication that he is unable to obtain employment in an 
occupational setting that does not require him to meet 
significant physical requirements requiring constant use of 
his left knee.  His left knee disability also has not been 
shown to necessitate frequent periods of hospitalization, or 
to have otherwise rendered impracticable the application of 
the regular schedular standards.  In the absence of the 
evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Benefit-of-the-Doubt Doctrine

For the above reasons, the veteran's claims for increase 
concerning his service-connected residuals of a left knee 
injury must be denied.  The Board has taken into 
consideration the applicability of the benefit-of-the-doubt 
doctrine in reaching this conclusion.  However, since the 
preponderance of the evidence is against the veteran's claims 
for increase, that doctrine is not applicable in this case.  
38 C.F.R. § 4.3;  see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




ORDER

A rating higher than 10 percent for residuals of a left knee 
injury, diagnosed as chondromalacia patella, evaluated on the 
basis of limitation of motion, is denied.

A rating higher than 10 percent for residuals of a left knee 
injury, evaluated on the basis of instability of the medial 
collateral ligament, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


